More than ever, the world is confronting challenges that demand global solutions. Persistent, chronic conflicts, the scourge of terrorism, natural disasters, poverty, social exclusion and displaced populations are all challenges that we must approach in a sustainable and globally oriented manner.
Our world is increasingly compelled to find inclusive solutions. We cannot enjoy peace and security without development. The Sustainable Development Goals (SDGs) provide us with a new opportunity and a universal impetus to transform the world. The SDGs set an ambitious programme of action for the years to come, aimed at eradicating extreme poverty, fighting for peace and security, combating inequality and protecting the planet.
We need to integrate the various strategies relating to climate change, development, humanitarian aid, the eradication of hunger, economic growth and peacebuilding. The political direction that we have set out for our social, industrial and agricultural policies will have an impact in one way or another on sustainable development. The experiences of the past show us that using purely isolated, sectorial policies will create more problems than solutions.
In Romania, we have launched the process of transforming the SDGs into national policies. We are concentrating on taking on environmental and climate-change issues in sector-specific policies, while also developing a comprehensive approach. We want to ensure the transition to a circular and green economy by specifically focusing on the good governance of natural resources and naturally protected areas, which cover 25 per cent of our territory.
The implementation of the SDGs and the transition to a green economy provide the only means of ensuring a sustainable, inclusive and decent life for our citizens. We believe that a cross-cutting approach to energy, environmental and agricultural policies, as well as climate issues, is essential in order to achieve the SDGs. For example, in the area of housing and energy efficiency, we recently adopted a programme to promote green technologies and materials. This year, we also adopted a national anti-poverty package that includes specific measures to fight social exclusion and help vulnerable children.
Development will become unsustainable if it is not inclusive in terms of both content and implementation. That is why we have invested significantly in open governance tools involving civil society and the business world.
Events in South-East Europe over the past two years have served to highlight complex security challenges in the vicinity of my country and are, without any doubt, responsible for the reversals in our progress towards sustainable development. The belt of frozen conflict zones around the Black Sea remains a serious, permanent threat to stability in the region and beyond. Prosperity and respect for the principles and norms of international law have been put on hold. We are deeply troubled by the use of hybrid warfare tactics and the illegal annexation of territories.
The growing instability in the Middle East, with Syria as the epicentre, is a major source of proliferating terrorism and massive migration. It is a threat not only to the region but to the entire world, and it must be addressed resolutely. We need to encourage reconciliation in the countries affected by instability by establishing policies aimed at promoting bridges between communities, while ensuring proper representation and inclusiveness. We must focus increased attention on post-conflict reconstruction strategies based on the Sustainable Development Goals and their Targets for Syria, Iraq, Libya and Yemen and continue discussions with all the stakeholders involved on the necessary institutional process and financial contributions.
Romania is convinced that resolving the Israeli- Palestinian conflict is one of the most important tasks facing us; it could signal a turning point on the road back to stabilization and respect for fundamental rights, mutual acceptance and prosperity.
My country remains committed to the United Nations effort to maintain international peace and security. Romania has long been a contributor to United Nations peacekeeping. At present, Romanian military and police forces are taking part in ten United Nations peacekeeping operations and two special political missions.
Peace and security cannot be sustained if the potential threat of the proliferation of weapons of mass destruction persists, particularly nuclear weapons. Romania is currently chairing the Preparatory Commission for the Comprehensive Nuclear-Test- Ban Treaty Organization and has been clear in its condemnation of the nuclear and ballistic tests carried out by the Democratic People’s Republic of Korea this year.
I would also like to underline the importance of rethinking the relationship between humanitarian and development policies as an opportunity to find new solutions and responses. It is our responsibility to build on existing regional experiences and initiatives, some of which have emerged in the follow-up process to the Istanbul Humanitarian Summit. We need to move beyond sectoral approaches in trade policy; address climate change, hunger and poverty; ensure food production and economic growth; and find a more inclusive institutional framework to put forward integrated solutions. Romania is stepping up its effort to respond to those challenges in the spirit of international solidarity and responsibility-sharing and in accordance with our legal and moral obligations. Let me make three brief points to highlight our main lines of action.
First, as an emerging donor and a country of resettlement, Romania has been working to expand its contribution to international humanitarian actions in recent years by increasing its resettlement capacity and financial assistance. Secondly, Romania continues to advocate for strengthening respect for international humanitarian law and constructive engagement in debates on possible ways to improve compliance. Thirdly, in its capacity as President of the Conference of the Parties to the United Nations Convention against Transnational Organized Crime for the seventh session, Romania encourages greater accountability with regard to the implementation of the Convention’s provisions on human trafficking and the smuggling of migrants, among other areas.
Outrageous terrorist attacks have shocked the world this year, reminding us time and again that international terrorism undermines peace and security wherever it occurs. We cannot let terrorists take hold. Terrorist groups cannot be countered through military actions alone; we must also address the ability of such groups to attract recruits, particularly young people. We must eliminate the root causes that have allowed such groups to develop in the first place. Preventing radicalization is key, with action targeted on the underlying socioeconomic conditions of communities where individuals are most vulnerable to radicalization and recruitment. We need more effective communication and education tools.
I commend the considerable progress achieved over the past few months in the fight against Da’esh in Libya, Iraq and Syria. It is of the utmost urgency to deny them safe haven in other areas and by every means possible to stop the flows of foreign fighters from joining them. But that is only the first step. The liberated areas need reconstruction and stabilization.
For some time now, Romania has been promoting the idea that the response to terrorism requires multilateral action, based on international law. That is why Romania and Spain have suggested the establishment of an international court for acts of terrorism as a means of ensuring accountability for the horrific crimes we continue to witness.
Before concluding, I would like to express my appreciation for the outstanding contribution made by the Secretary-General, His Excellency Mr. Ban Ki-moon, and for the active role he has played in strengthening the position of the United Nations in the international arena and promoting peace, stability and sustainable development. His leadership at the helm of the Organization has been an inspiration to numerous people around the world.
My country is committed to continuing to devote substantial political, diplomatic, human and financial resources to regional and global stability, in support of United Nations efforts in the maintenance of peace and
security. That is why Romania has announced its bid for a seat as a non-permanent member of the Security Council for the 2020-2021 term. I strongly believe that Romania’s experience and solid track record in building bridges and trust among all Member States will make a valuable contribution to the Security Council’s work.
